Opinion op the Court by
Judge Settle
Affirming.
This case is a companion to that of Chesapeake & Ohio Railway Company v. Wardie Patrick, by, etc., 122 S. W. 820, the opinion in which .was this day handed down. The questions of law and fact in the two cases are the same, except that the collision with appellant’s train only resulted in great bodily injury to Patrick, whereas appellee’s intestate was killed. The opinion in the Patrick Case, supra, being conclusive of this case, an opinion herein, containing a further elaboration of our views upon the questions involved, is deemed unnecessary.
Wherefore the judgment in this case is also affirmed.